DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 19 January 2021 is acknowledged and entered.
By this Amendment, the Applicant amended claim 1.  Claims 1-4 and 22-23 remain pending in the application. 

Claim 4 of Applicant’s amendment filed 19 January 2021 is labeled “(Currently Amended)”, with the following language:  “…when the piston pump is located at the third point along the axis 
This amendment (striking and removing the letter A of “Axis A”) is also present in the Amended Claim 4 of the previous claim set filed 23 September 2020.  In other words, although the 19 January 2021 filing indicates a new amendment to Claim 4, the claim’s language does not appear to have changed since the 23 September filing.
It is unknown if Applicant intended to further amend Claim 4 in the 19 January 2021 filing.  Clarification is requested.


Response to Arguments
Applicant’s arguments, see pages 5-6, filed 19 January 2021, with respect to the previous rejection(s) of claim(s) 1 -4 and 22-23,  under USC § 103 in light of the amendments made to the claims, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over of Zito, (US 3,631,818), in view of Koller (European Patent 2,848,579A1), and in further view of Sperry (US 5,964,378).

Regarding Claim 1,  Zito discloses a container filling assembly for a fluid filling operation, the assembly comprising: a temporary storage chamber (24) enclosed by a temporary storage chamber housing (see Examiner's annotations) having an inward facing temporary storage chamber housing inner surface; a piston pump (19) located at least partially within the temporary storage chamber (as can be seen in Fig. 1, part of 19 at 23 is inside 24), the piston pump comprising a piston pump shaft (Examiner's annotations) and a piston pump plate having a piston pump plate back surface (Examiner's annotations), an opposing piston pump plate front surface (plate has front and back surfaces, see Fig. 1), and a piston pump plate outer border extending from and connecting the piston pump plate back surface to the piston pump plate first surface, wherein the piston pump shaft is attached to the piston pump plate back surface; a mixing chamber (Examiner's annotations) located upstream of the temporary storage chamber and a dispensing chamber (Examiner's annotations) located downstream of the temporary storage chamber; and a first valve (21) connecting the mixing chamber to the temporary storage chamber, wherein the first valve is a three-way valve (Column 3, lines 21-37).

    PNG
    media_image1.png
    591
    556
    media_image1.png
    Greyscale


Further regarding Claim 1, Zito is silent on a second valve connecting the temporary storage chamber to the dispensing chamber.  Koller, however, teaches a second valve connecting the temporary storage chamber to the dispensing chamber (Fig 1, Item 4).  The advantage of Koller's teachings include the ability to the ability to gain independently variable flow rates into and out of the temporary storage chamber, and consistently fill containers via the temporary storage chamber at constant flow rate while the temporary storage chamber itself is replenished at varying flow rates depending upon the desired 
Further regarding Claim 1,  Zito teaches the claimed invention, but does not specifically disclose a piston pump plate outer border “slideably movable about the temporary storage housing inner surface and wherein the piston pump comprises one or more seals surrounding the piston pump plate outer border such that the fluid composition cannot flow between the piston pump plate outer border and the temporary storage chamber housing inner surface.”
Sperry, however, teaches a piston pump plate outer border (Fig 7, item 272, 274, and 276, and Examiner’s annotations) slideably movable about the temporary storage housing (148 and Col 27, line 60 – Col 28, line 17) inner surface and wherein the piston pump (272) comprises one or more seals (282) surrounding the piston pump plate outer border (Examiner’s annotations) such that the fluid composition cannot flow between the piston pump plate outer border and the temporary storage chamber housing inner surface (Col 28, lines 35-63, wherein seal 282 makes contact with wall 278).

	The advantages of Sperry’s teachings include the ability to provide a sufficient enough seal to provide for reciprocation of the piston and attached purge rod between its most forward and rearward states upon the introduction of pressurized air.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sperry’s teachings to Zito’s disclosures by adding a seal around the plate of Zito in order to gain the advantages of reciprocation of the piston and attached purge rod between its most forward and rearward states upon the introduction of pressurized air.


    PNG
    media_image2.png
    716
    602
    media_image2.png
    Greyscale







Regarding Claim 2,  Zito as modified above teaches a container filling assembly for a fluid filling operation, wherein the temporary storage chamber housing comprises a first wall, an opposing second wall, and side walls extending from and connecting the first wall to the second wall, wherein the piston pump plate front surface faces the second wall and wherein the piston pump is movable along an axis perpendicular to the second wall (Koller, see Examiner's annotations).

    PNG
    media_image3.png
    615
    335
    media_image3.png
    Greyscale

Regarding Claim 3,  Zito as modified above teaches a container filling assembly for a fluid filling operation, wherein the axis intersects the second wall at an origin point and wherein the piston pump is movable along the axis among the origin point, a second point, and a third point, each of the second and 

Regarding Claim 4,  Zito as modified above teaches a container filling assembly for a fluid filling operation, the temporary storage chamber having a maximum volume V2 defined by when the piston pump is located at the third point along the axis and an adjusted volume V3 defined by when the piston pump is located at the second point along the axis, wherein the adjusted volume V3 is less than or equal to the maximum volume V2 (Item 24, Paras 27 and 31, and Examiner's annotations).

    PNG
    media_image4.png
    800
    532
    media_image4.png
    Greyscale


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over of Zito as modified by Koller and Sperry, and in further view of Horak (US 3,960,295).
Regarding Claim 22,  Zito as modified above is silent on a container filling assembly for a fluid filling operation wherein the assembly further comprises a mixer located at least partially within the mixing chamber.
	Horak, however, teaches a container filling assembly for a fluid filling operation wherein the assembly further comprises a mixer (Item 24 and Column 5, lines 58-63) located at least partially within the mixing chamber.
	Further regarding Claim 22, Horak teaches (Column 5, lines 58-63) a “ ‘motionless blender’ having a series of internal vanes or baffles which provides a vortex action to the combined liquids flowing through the blender so that as the liquids are fed therefrom through outlet pipe 44, they have been completely blended. If required by the nature or viscosity of the liquids dispensed, the blender may be an in-line mixer or any other type of mixer capable of blending the given liquids.”  

    PNG
    media_image5.png
    571
    581
    media_image5.png
    Greyscale

The advantages of Horak’s teachings include the ability to mix multiple ingredients prior to dispensing the resulting mixture into a temporary storage chamber and other downstream components.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Horak’s teachings to Zito’s modified disclosures in order to gain the advantages of mixing multiple ingredients with a minimum of moving parts prior to dispensing the resulting mixture into a temporary storage chamber and other downstream components.  

Regarding Claim 23,  Zito as modified above teaches a container filling assembly for a fluid filling operation wherein assembly further comprises a first material inlet valve (Horak, Item 32 and Column 3, line 47-50) and a second material inlet valve (Horak, Item 28 and Column 3, lines 51-53), both of which are in fluid communication with the mixing chamber (Horak Item 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/JESSICA CAHILL/Primary Examiner, Art Unit 3753